Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Worthingon Houghton on 8/17/2022.

The application has been amended as follows: 

Claim 1 has been replaced with the following:

--1. A bolt catcher assembly, comprising: 
a bolt catcher affixed to a first body;
a bolt having a bolt head, said bolt securing said bolt catcher and said first body to a selectively releasable separation nut affixed to a second body; 
wherein a preload force loop is established within said bolt, said bolt catcher, said first body, said separation nut, and said second body when said bolt is torqued; 
said bolt catcher further comprising:
a housing assembly;
a cover assembly;
a cup assembly that engages said bolt head;
an extractor spring that engages said cup assembly;
a magnetic eddy current damper;
a magnetic retention circuit ferromagnetic capture ring;
wherein said extractor spring drives a release of said cup assembly and extraction of said bolt from said separation nut and pulls said bolt into said bolt catcher;
wherein during the extraction, said magnetic eddy current damper dissipates a kinetic energy in said bolt and the potential energy of said extractor spring as heat; and 
wherein said capture ring non-impactly stops a motion of said cup assembly and said bolt and captures and retains said bolt within said bolt catcher.--


Claim 3 has been cancelled.

Claim 4, lines 1-2: “said preload force loop, wherein:” has been deleted.

Claim 6 has been replaced with the following:

--6. The bolt catcher assembly as in claim 1, wherein said housing assembly comprises: 
a housing fabricated from a magnetic material;
an electrically conductive energy dissipation element, a circumferential resistance of which may vary with position over an axial length of said electrically conductive energy dissipation element affixed to an inside diameter of said housing;
a plurality of magnetic flux paths within said housing, a magnetic reluctance of which may vary with position over the axial length of said housing;
said ferromagnetic capture ring affixed to the inside diameter of said housing; 
a plurality of mounting features that secure said bolt catcher to said first body; 
a hole in a base of said housing that permits insertion of said bolt.--

Claim 7, Line 1-2: “comprising…said housing,” has been deleted.

Claim 8, Lines 1-3: “comprising…element,” has been deleted.

Claim 9 has been replaced with the following:

--9. The bolt catcher assembly as in claim 1, wherein said cover assembly comprises: 
a cover fabricated from non-magnetic material; 
a resilient pad affixed to an inside surface of said cover, said resilient pad damps any impact that might occur if said cup assembly and said bolt over- travel said magnetic retention circuit upon said extraction of said bolt or upon exposure to environmental vibration or shock; 
a plurality of fasteners that removably secure said cover assembly to said housing assembly.--


Claim 10 has been replaced with the following:

--10. The bolt catcher assembly as in claim 6, wherein said cup assembly comprises:
a cup fabricated from a magnetic material;
a plurality of radially polarized rings alternately polarized north pole facing radially outwards and south pole facing radially outwards;
a plurality of magnetic flux paths;
a guide for said extractor spring; 
at least one non-magnetic guide assembly that guides said cup assembly within said electrically conductive energy dissipation element during said extraction of said bolt, said at least one non-magnetic guide assembly may have either sliding or rolling contact with said electrically conductive energy dissipation element;
a hole in the base of said cup assembly that permits insertion of said bolt;
a snap ring that retains said head of said bolt within said cup assembly;
an interface surface for said head of said bolt that carries said preload force;
an interface surface between said cup assembly and said housing assembly that carries said preload force.--


Claim 11 has been canceled.


Claim 12, lines 1-12: “claim 1…said first magnet rings;” has been changed to --10, wherein an instantaneous magnetic flux, that may vary as a function of the position of said cup assembly within said extraction, flows from said magnet rings radially polarized north pole outwards, radially outwards across a gap that provides mechanical clearance between moving and stationary parts, through said electrically conductive energy dissipation element, axially through said plurality of housing magnetic flux paths, radially inwards back through said energy dissipation element, across said gap, into said adjacent alternately polarized south pole outwards magnet rings, axially through said cup, and back into the south poles of said magnet rings polarized north pole outwards--

Claim 12, Line 31: “meters/second.  The” has been changed to --meters/second; the--.
Claim 12, Lines 38-39: “so that…of the prior art” has been deleted.

Claim 13, Lines 1-2: “comprising…current damper:” has been changed to --wherein--.

Claim 14 has been canceled.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/17/2022